COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §               No. 08-19-00125-CR
  GARY MCGEE,
                                                   §                  Appeal from the
                     Appellant,
                                                   §                 394thDistrict Court
  v.
                                                   §            of Hudspeth County, Texas
  THE STATE OF TEXAS,
                                                   §                    (TC# 6070)
                     State.
                                                   §

                                               §
                                             ORDER

       The Appellant’s brief in the above styled and numbered cause was due October 31, 2019
After the Court granted three motions for extension of time to file the brief. As of the date of this
order, no brief or motion for extension of time to file the brief has been filed with this Court.


       It is therefore ORDERED that the trial court conduct a hearing to determine whether
Appellant wishes to continue the appeal and if Appellant has been deprived of effective assistance
of counsel. Further, the trial court shall forward its findings to the District Clerk of Hudspeth
County, Texas, on or before November 27, 2019. The District Clerk shall prepare and forward a
supplemental clerk’s record containing the findings and forward the same to this Court on or before
December 7, 2019. Further, the transcription of the hearing shall be prepared, certified and filed
with this Court on or before December 7, 2019.



       IT IS SO ORDERED this 7th day of November, 2019.


                               PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ